Citation Nr: 0528759	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for paranoid schizophrenia 
with post-traumatic stress disorder (PTSD), currently rated 
as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied an increased rating for schizophrenia 
with PTSD, rated as 30 percent disabling.  During the course 
of the appeal in a July 2005 rating decision, the RO 
increased the rating to 50 percent for schizophrenia with 
PTSD effective February 19, 2004.  As this is a grant for 
less than total benefits, and the veteran has not indicated 
that he is satisfied with this rating, this claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  At the time 
of the hearing, the veteran submitted additional evidence 
that had not been considered by the RO; but he also submitted 
a waiver of RO review.  As such, this claim is properly 
before the Board.


FINDINGS OF FACT

1.  For the period prior to February 19, 2004, the veteran's 
service-connected schizophrenia with PTSD was manifested by 
total occupational and social impairment due to persistent 
hallucinations and paranoia, suicidal ideation and danger of 
hurting self or others, impairment in ability to perform 
activities of daily living, including food and care, 
impairment in concentration and memory, and GAF scores of 45 
and 54-57.

2.  For the period subsequent to February 19, 2004, the 
veteran's service-connected schizophrenia with PTSD was 
manifested by total occupational and social impairment due to 
fear of crowds, visual and auditory hallucinations, passive 
suicidal and homicidal ideation, inability to perform 
activities of daily living, memory problems, trouble 
differentiating between reality and non-reality, and a GAF 
score of 45.


CONCLUSION OF LAW

Resolving all doubt, the criteria for a 100 percent 
evaluation for schizophrenia with PTSD, for the period prior 
to and subsequent to February 19, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.125, 4.126, 4.130, 4.132, 4.130, 
Diagnostic Code 9203 (2004 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased rating for schizophrenia with PTSD has been 
properly undertaken. The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of the benefit sought 
on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

The RO originally granted service connection for 
schizophrenia, paranoid type in April 1971, rated as 30 
percent disabling, effective March 16, 1971.  The RO 
subsequently assigned various disability ratings for 
schizophrenia, ranging from 30 percent to 100 percent in 
rating decisions dated from June 1972 to July 1976.  In July 
1977, the RO assigned a 30 percent rating for schizophrenia, 
effective October 1, 1977.  In an April 1981 administrative 
decision, the RO denied an increased rating for a psychiatric 
condition.  The Board notes that the 30 percent disability 
rating for schizophrenia, paranoid type has been in effect 
for more than 20 years.  As such, it is protected under 
38 C.F.R. § 3.951. 

The veteran filed an increased rating claim for schizophrenia 
with PTSD on February 3, 2003.  He testified at a July 2005 
Board hearing that his psychiatric condition had caused 
problems at work because he could not get along with his co-
workers and that in 1979 he was fired.  He also stated that 
in church, anxiety attacks hit him and he feels like he is 
having a heart attack or going to suffocate.  He noted that 
he has had social security disability benefits since the 
1980's and that he has attempted suicide by putting a gun in 
his mouth.  He also noted that he has trouble sleeping and 
primarily stays to himself, only occasionally going out.  In 
sum, the veteran contends that he is entitled to an increased 
disability rating for his service-connected schizophrenia 
with PTSD.

In July 2005, the RO granted an increased rating of 50 
percent for schizophrenia with PTSD, effective February 19, 
2004.  As noted, the veteran has not indicated that he is 
satisfied with this rating; so this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's schizophrenia with PTSD is rated under 
Diagnostic Code 9203.  38 C.F.R. § 4.130.  Under Diagnostic 
Code 9203, a 100 percent evaluation is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31-40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the CAVC recognized the importance of 
the GAF score and the interpretations of the score.




I.  Prior to February 19, 2004

A January 2003 VA mental health outpatient treatment report 
shows a diagnosis of paranoid schizophrenia, severe, with a 
GAF score of 45.  The veteran complained of conflicts with 
his girlfriend, and on a scale of 1-10 (10 most severe), he 
rated anxiety as a 10, depression a 9, angry outbursts 
occurring two to three times a week at a 9, and hostility a 
9.  He stated that he fears hurting others but has been able 
to stop this impulse.  He also noted that flashbacks occur 
most nights with thrashing about the bed and profuse 
sweating, waking him up four times a night.  He complained 
that he occasionally sees images of people without faces and 
hears "vibes" that calm him down.  The examiner noted that 
paranoid ideation is present and that the veteran is afraid 
someone will hurt him.  The examiner also noted a history of 
physically assaulting others two to three times in the past; 
one was a woman.  The veteran reportedly avoided 
socialization.  An addendum shows an impression of major 
depressive disorder with agitation and anxiety.  The veteran 
also complained of fatigue, insomnia, and agitation. 

A March 2003 VA examination report shows complaints of 
feeling jumpy and believing people are talking about him.  
The veteran mentioned "figures" that appear to him and 
bother him and that when he feels disturbed, he can taste 
blood and smell gunpowder.  The veteran indicated previous 
alcohol and drug rehabilitation and noted that he continues 
to drink at the rate of about a pint per day, but denied 
other substance abuse.  Upon mental status examination, the 
veteran's hygiene and grooming were good.  He was alert and 
oriented and knew the name of the president.  Affect was full 
range with perhaps some blunting.  Thoughts were slowed but 
there was no formal thought disorder.  He denied suicidal 
thoughts, but had homicidal thoughts after having an argument 
with a friend a couple of weeks ago.  He reported hearing 
voices a couple of times per week that tell him to do things 
such as hurt other people, and described "silhouettes" that 
he sees a few times per week that are animated.  He noted 
that when he points them out, others do not see them.  He 
also reported nightmares three or four times per week, always 
about Vietnam combat, and constant intrusive thoughts and 
recollections of his Vietnam combat.  He indicated that he 
goes hypervigilant a couple times per week and just believes 
that "somebody is going to do him harm."  He also noted 
emotional reactions and avoiding people coming up behind him 
and crowds.  The diagnostic impression included Axis I: 
alcohol dependence, paranoid schizophrenia, PTSD, chronic, 
with a GAF score of 56.  The examiner stated that to the 
veteran's established paranoid schizophrenia psychosis, he 
would add the presence of a chronic PTSD complex, based on 
his Vietnam combat experience.  He noted that the veteran 
began PTSD groups and also had the full range of intrusive, 
avoidant, and arousal symptoms.  His psychotic experiences 
were clear cut, although they appeared to be fairly well-
controlled.  Overall, the examiner rated the veteran's level 
of disability, due to the combined PTSD and schizophrenia 
alone to be in the moderate range, noting that his alcohol 
dependence further aggravated his condition.

A March 2003 VA mental health outpatient treatment note shows 
the veteran had a dysphoric mood and mildly constricted 
affect.  His speech had limited spontaneity and the examiner 
noted poverty of speech.  He denied psychotic, delusional, 
suicidal, or homicidal thoughts, suicidal plan, homicidal 
plans, or flashbacks.  The computerized problem list included 
PTSD and schizophrenia, paranoid type.  It was noted that his 
last GAF score was 56 in March 2003; and on the present 
visit, his GAF score was 57.

In September 2003, a VA mental health group report shows an 
impression of PTSD, depression, and anxiety.  The veteran was 
noted to be irritable and seeking to be alone as much as 
possible.  He also noted that his family gets on his nerves 
and he isolates.  The examiner noted poor, restless sleep and 
night sweats, as well as flashbacks and nightmares.

An October 2003 VA psychiatric nursing note reviews the 
veteran's mental health condition, indicating that he had 
been evaluated since January 2003. The diagnoses were major 
depression, recurrent, chronic; PTSD; and schizophrenia, 
paranoid type.  The psychiatric advanced practice nurse noted 
that it had become necessary for the veteran's daughter to 
take Family Medical Leave Days off to help her father manage 
his doctor's appointments and provide food and care.  The 
veteran had numerous somatic complaints; and clinically, the 
nurse noted that it had been difficult to provide relief from 
the veteran's psychic pain because of his physical pain and 
degree of severity of his illnesses.  The veteran reportedly 
had recurring violent nightmares and flashbacks of Vietnam, 
which interfered with restful sleep and caused stress during 
the day.  The nurse noted that his depression continued with 
lack of interest, pleasure, and motivation and that he 
isolates himself because of irritation caused by dealing with 
others.  The nurse also noted that he has continual sadness, 
sometimes with suicidal ideation, which was passive with no 
intent or plan to harm self.  The nurse found that anxiety 
accommodated both PTSD and depression, keeping him from 
interacting with others and taking care of himself.  She also 
stated that it was her professional opinion that the veteran 
was permanently unable to work because of his mental health 
conditions and that paranoia, depression, and anxiety 
interfered with his ability to concentrate, remember, and 
stay on task.  

A December 2003 VA examination report shows the veteran's 
mood appeared to be somewhat dysphoric, and his affect 
constricted.  His speech was slow and there was some mild 
evidence of psychomotor retardation.  His eye contact was 
good and he was cooperative with the examiner.  His thought 
process was logical and coherent and his thought content was 
devoid of any current auditory or visual hallucinations.  
There was no evidence of delusion content noted, or any type 
of problem with his reality testing.  He denied any current 
suicidal or homicidal ideation and his memory was intact for 
immediate, recent, and remote events.  He was able to spell, 
"world" backwards, but was slow to do this and took a 
couple of tries, which the examiner noted suggested some 
concentration problems.  He was able to interpret a proverb 
and his intelligence was estimated to be in the average 
range.  He also had fair insight into his current condition.  
The diagnosis was PTSD, depressive disorder, not otherwise 
specified, and schizophrenia by history.  His GAF score was 
54.  The examiner found that the veteran exhibited moderate 
symptoms associated with his PTSD and depression, and that 
his schizophrenia appeared to be fairly stable at present.  
The veteran reported that he avoids crowds and does not go to 
stores.  He demonstrated concentration problems and emotional 
detachment from others.  His affect also was constricted.  He 
reported flashbacks in which he tastes gunpowder and blood, 
occurring about twice a week, and night sweats and nightmares 
occurring about two to three times a month.  He also reported 
visual hallucinations in which he sees things from Vietnam, 
which the examiner noted appeared to be related to 
flashbacks.  When questioned about psychotic symptoms, the 
veteran reported that he has warm feelings when he prays, and 
feels that he is being heard; but the examiner did not find 
this to be particularly psychotic, instead more like a 
spiritual connection.  She noted that the veteran reported 
hearing voices but that he was very vague about this and was 
unable to provide additional information.  She also found 
that there was no evidence of delusional thought content and 
that basically his thought process seemed logical and 
coherent.  The examiner found that his mood was dysphoric and 
that he appeared to have problems with energy and motivation, 
supporting a diagnosis of depression.  She also found that 
basically the problems that stood out at this particular time 
were those associated with PTSD and depression.  The examiner 
noted that he did have a history of being diagnosed with 
schizophrenia and that he very well may have paranoid 
schizophrenia, but that his symptoms at the present time were 
fairly stable.  She noted that medication could be resulting 
in stabilizing his symptoms.  She also noted that another 
issue is that often, before the diagnosis of PTSD was 
established, veterans were diagnosed with paranoid 
schizophrenia sometimes, when actually PTSD was the problem.  
In terms of his social adaptability and interactions with 
others, associated with his PTSD and depression, the examiner 
found this to be moderately impaired.  In terms of his 
ability to maintain employment, perform job duties in a 
reliable, flexible, and efficient manner, she also found this 
to be moderately impaired.  The examiner stated that she 
would estimate his level of disability to be in the moderate 
range and that he appeared capable of handling his own funds.  
She noted that his schizophrenia would result in a moderate 
impairment as well, since this was a chronic mental illness 
and that even if it was stable, it would certainly result in 
some difficulties for him in terms of his level of 
functioning.

As noted, the veteran was rated as 30 percent disabling for 
schizophrenia with PTSD for the period prior to February 19, 
2004 under 38 C.F.R. § 4.130, DC 9203.  Upon review, the 
Board resolves all doubt in the veteran's favor and finds 
that the medical evidence prior to February 19, 2004 warrants 
a 100 percent disability rating.  

As previously mentioned, in order to receive a 100 percent 
rating under DC 9203, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A January 2003 VA medical record includes findings of angry 
outbursts, fear of hurting others, though the veteran stops 
the impulse, history of physical assault, hallucinations, 
paranoid ideation, avoidance of socialization, and a GAF 
score of 45, which was noted to be severe.  A September 2003 
VA group therapy note shows isolation.  Additionally, an 
October 2003 VA psychiatric report shows that the veteran's 
daughter had to help the veteran manage doctor's appointments 
and provide him with food and care.  The psychiatric nurse 
also noted isolation and suicidal ideation and that the 
veteran's anxiety with PTSD and depression kept him from 
interacting with others and taking care of himself.  Last, 
she found that in her professional opinion, the veteran was 
permanently unable to work because of his mental conditions, 
including paranoia, depression and anxiety, which interfered 
with his ability to concentrate, remember, and stay on task.  
As a whole, these symptoms show total occupational and social 
impairment due to persistent hallucinations and paranoia, 
suicidal ideation and danger of hurting self or others, 
impairment in ability to perform activities of daily living, 
including food and care, and impairment in thought process 
and memory.  This is enough to warrant a 100 percent rating 
under DC 9203.

The Board notes that the evidence prior to February 19, 2004 
also includes findings that do not support a total disability 
rating for schizophrenia with PTSD.  A March 2003 VA 
examination report shows moderate symptoms with no formal 
thought disorder, a GAF score of 56, and mentions alcohol 
dependency as an aggravating factor; and another March 2003 
VA medical record shows the veteran denied psychotic, 
delusional, suicidal, or homicidal thoughts, and had a GAF 
score of 57.  A December 2003 VA medical record also shows 
the veteran's thought-process was logical, coherent, and 
devoid of any current auditory or visual hallucinations, or 
delusions and that he had no problems with reality testing.  
The veteran denied suicidal or homicidal ideation, or memory 
loss; the GAF score was 54; and overall the examiner found 
moderate symptoms.  Although these findings alone would not 
warrant a total disability rating under DC 9203, the March 
2003 VA examination report also showed visual and auditory 
hallucinations and homicidal ideation.  Additionally, the 
December 2003 VA medical report acknowledged isolation, 
concentration problems, emotional detachment, and visual 
hallucinations, and at least a moderate impairment in social 
adaptability and ability to maintain employment.  

Overall, these findings, along with the aforementioned 
findings, are at least equibalanced in terms of determining 
whether a total disability rating is warranted.  As such, the 
benefit-of-the-doubt applies in favor of the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, the Board finds that the veteran's disability 
picture more closely approximates the criteria for a 100 
percent rating for schizophrenia with PTSD under DC 9203, for 
the period prior to February 19, 2004.  See 38 C.F.R. § 4.7; 

II.  Subsequent to February 19, 2004

Additionally, the medical evidence subsequent to February 19, 
2004 confirms the assignment of a 100 percent rating for 
schizophrenia with PTSD.

A February 2004 VA outpatient treatment report shows a 
diagnosis of depression with a severity of 6 out of 10.  VA 
group outpatient treatment reports dated from March 2004 to 
July 2005 also show ongoing diagnosis of PTSD and 
schizophrenia.  

A February 2005 VA psychotherapy note shows complaints of 
irritability, hypervigilance, fear of crowds at 6/10, shadows 
seen in the periphery, described as ghosts without faces, and 
inner, calming voices.  His thought content reportedly was 
rational.

A May 2005 VA outpatient treatment report shows the veteran 
becomes paranoid, angry, and hostile when others are looking 
at him.  His anxiety was rated at an 8/10, agitation 5-6, and 
depression 8/10.  He stated that sometimes he finds himself 
getting his gun to take it with him in the car but that he is 
able to stop himself from harming himself or others through 
prayer.  Homicidal ideation was reported only when pushed.  
Upon mental status examination, the veteran's thoughts were 
goal-directed and sequential.  He had hallucinations of 
voices in Vietnam, though no delusions were reported.  He had 
passive suicidal ideation, but denied active suicidal 
ideation, with no plan or intent.  His homicidal thinking 
involved becoming extremely angry especially when in stores 
with a Vietnamese person.  He stated that he feels homicidal, 
with no plan or intent.  His insight and judgment were 
reportedly fair.  The Axis I diagnosis was prolonged PTSD 
with psychotic features, moderate to severe.

In June 2005, a VA outpatient treatment report shows thoughts 
were goal-directed and sequential with no active 
hallucinations or delusions.  The veteran denied active 
suicidal or homicidal thinking, and his insight and judgment 
were fair.  The Axis I diagnosis was prolonged PTSD and 
schizophrenia, paranoid type.

A June 2005 VA psychotherapist reported the same findings as 
the October 2003 psychiatric nurse.  Specifically, the 
psychotherapist noted that it had become necessary for the 
veteran's daughter to help her father manage his doctor's 
appointments and provide food and care.  He found that the 
veteran's depression continued with lack of interest, 
pleasure, and motivation and that he isolated himself because 
of irritation caused by dealing with others.  The 
psychotherapist also noted continual sadness, sometimes with 
suicidal ideation, which was passive with no intent or plan 
to harm self and that anxiety accommodated both PTSD and 
depression, and kept the veteran from interacting with others 
and taking care of himself.  The psychotherapist stated that 
it was his professional opinion that the veteran was 
permanently unable to work because of his mental health 
conditions and that paranoia, depression, and anxiety 
interfered with his ability to concentrate, remember, and 
stay on task.

A June 2005 VA psychiatric advanced practice nurse found that 
the veteran had trouble differentiating between reality, and 
noted two anxiety attacks recently.  The veteran reportedly 
had no active hallucinations or delusions.

A July 2005 VA examination report shows complaints of 
irritability, flashbacks, hypervigilance to noise, dysphoric 
mood, isolation, and withdrawal from others.  He also 
reported a history of hearing voices that were trying to tell 
him to "hurt someone."  When asked about the specificity of 
the voices, he stated that they tell him to hurt Vietnamese 
people that run the local store and that he avoids going into 
the store so he will not hurt anyone.  The veteran reportedly 
was attending the PTSD therapy group and was prescribed 
medication for depression and to reduce his hallucinations, 
which the veteran indicated began in Vietnam.  In addition to 
homicidal ideation towards the Vietnamese storeowner, he also 
reported putting his gun in his mouth intending to kill 
himself.  The veteran also stated that he last worked in 1972 
and has been unable to work since then, in part due to his 
psychiatric condition.  On the mental status evaluation, the 
veteran's dress and grooming were within normal limits.  He 
was lethargic, but oriented to time, place, and person.  His 
speech was slow and halting, with long response latencies.  
Memory for recent and remote events was relatively poor and 
he was a relatively poor historian.  Additionally, his 
concentration also was impaired, and he was still hearing 
voices and exhibiting some paranoid ideation.  The Axis I 
diagnosis was PTSD with psychosis, not otherwise specified by 
history and a GAF score of 45.  The examiner found that the 
veteran's symptoms had resulted in functional impairments in 
most areas of his life.  Specifically, he had not been able 
to hold a job since 1972.  He also did not have any 
significant relationships at this time.  His ability to 
perform activities of daily living was moderately impaired; 
and the examiner estimated that his level of disability in 
both social and occupational function was severe at that 
time.  He also found that given his current mental status and 
level of impairment that he believed the veteran would need 
assistance managing any benefits awarded to him.

As a whole, these findings show total occupational and social 
impairment due to fear of crowds, visual and auditory 
hallucinations, passive suicidal and homicidal ideation, 
inability to perform activities of daily living, memory 
problems, trouble differentiating between reality, and a GAF 
score of 45, which confirm the assignment of a 100 percent 
rating under 38 C.F.R. § 4.130, DC 9203.

In sum, a total disability rating for schizophrenia with PTSD 
is granted for the period before and after February 14, 2004.  
See 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an increased rating of 100 percent for 
service-connected schizophrenia with PTSD is granted, subject 
to the rules and monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


